Citation Nr: 0808777	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-00 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1977 to July 1977.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2005 
rating decision by the Waco, Texas, VA Regional Office (RO).  
In January 2007 the case was remanded for additional 
development (and another benefit sought on appeal was granted 
while the case was in remand status).  


FINDINGS OF FACT

1.  A hearing loss disability of either ear was not 
manifested in service or in the veteran's first postservice 
year; it is not shown that she has a hearing loss disability 
of either ear by VA standards.  

2.  Tinnitus was not manifested in service, and it is not 
shown that any such disability is, or might be, related to 
the veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2007).

2.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By letters in May 2005, July 2005, and February 2007, the 
veteran was informed of the evidence and information 
necessary to substantiate her claims, the information 
required of her to enable VA to obtain evidence in support of 
her claims, the assistance that VA would provide to obtain 
evidence and information in support of her claims, and the 
evidence that she should submit if she did not desire VA to 
obtain such evidence on her behalf.  The VCAA letters 
informed the veteran that she should submit any medical 
evidence pertinent to her claims.  Although full VCAA notice 
was not provided to the veteran prior to the initial 
adjudication in these matters, she has had ample opportunity 
to supplement the record and to participate in the 
adjudicatory process following notice.  An April 2006 letter 
provided notice regarding disability ratings and effective 
dates of awards (Dingess v. Nicholson, 19 Vet. App. 473 
(2006)), however as this decision does not address any 
effective date or disability rating matters, the veteran is 
not prejudiced by any timing defect as to this notice.

The veteran's service medical records (SMRs) and VA 
outpatient records have been associated with the claims file.  
She has not identified any other records that would be 
relevant to these claims.  The Board finds a VA examination 
on the issues of entitlement to service connection for 
hearing loss and tinnitus is not necessary because there is 
no objective evidence of a diagnosis of those disabilities 
either during service or since.  Even if a current 
examination could establish the presence of hearing loss or 
tinnitus, there is no true indication that the disability 
would be related to service.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  Indeed, in view of the absence of any 
mention of pertinent disability in medical records for 
several decades following service, any opinion relating 
current hearing loss or tinnitus to service would be 
speculative.  Notably, service connection may not be based on 
resort to pure speculation or even remote possibility.  
38 C.F.R. § 3.102.  Even under Charles, the duty to assist is 
not invoked where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103A(a)(2).  VA's duty to assist is met.  
Accordingly, the Board will address the merits of these 
claims.

II.  Factual Background

On service enlistment examination in June 1976, audiometry 
showed the following:  




HERTZ



500
1000
2000
4000
RIGHT
15
15
15
15
LEFT
20
15
15
20

The veteran's SMRs do not show any findings of hearing loss 
or tinnitus.  

On service separation examination in May 1977, audiometry 
showed:




HERTZ



500
1000
2000
4000
RIGHT
15
10
15
15
LEFT
15
5
5
10

On the veteran's report of medical history completed at that 
time she checked "no" next to the question of whether she had 
or had ever had hearing loss or ear trouble. 

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. §  3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Sensorineural 
hearing loss (as an organic disease of the nervous system) is 
a chronic disease which may be presumptively service 
connected if manifested to a compensable degree in the first 
postservice year.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

To prevail in a claim seeking service connection, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the current disability and the disease or 
injury in service.  See Hickson v. West, 12 Vet. App. 247 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of those frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

There is no competent (medical) evidence that the veteran has 
hearing loss by VA standards or tinnitus; thus, the record 
contains no evidence of current disability for VA 
compensation purposes.  In the absence of proof of current 
disability, there is no valid claim of service connection.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Given the lack 
of proof of current hearing loss or tinnitus, analysis of the 
claim need not proceed further.  However, it is noteworthy 
that the veteran's SMRs are silent for findings of these 
disabilities, and there is no medical evidence of 
sensorineural hearing loss within the first postservice year.  
Consequently, 38 U.S.C.A. § 1112 chronic disease presumptions 
for hearing loss (as an organic disease of the nervous 
system) do not apply.  The veteran's own statements to the 
effect that she has hearing loss and tinnitus that are 
related to her active service do not constitute competent 
evidence, as she is a layperson.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494- 45 (1992).

The Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against 
these claims, that doctrine does not apply.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


